DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Filing Dates
It is noted that in this Non-Final Rejection, the examiner cites U.S. 2020/0386860 by Chung.  This Chung reference has a filing date of 6/3/2020, and this Chung reference claims priority to U.S. Provisional Application 62/857784, which was filed 6/5/2019.  The filing date of the Chung refence occurred after applicant’s own filing dated (7/25/2019), but the filing date of the U.S. Provisional Application 62/857784 does predate applicant’s own filing date.  Therefore, when referencing the Chung reference below, the examiner has been careful to only cite features of Chung that were indeed also disclosed in Chung’s Provisional Application.  The Chung reference of U.S. 2020/0386860 discusses invention features that were not taught in the Provisional Application 62/857784, and therefore, the examiner does not cite those invention features as prior art.  Enclosed with this Non-Final Rejection is a copy of Chung’s U.S. Provisional Application 62/857784.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The end of claim 4 recites “the outlet vent”, but it is not clear if this language refers to the “outlet vent” of claim 1 or the “second outlet vent” of claim 4.  For purposes of examination, it was presumed that the phrase “the outlet vent” at the end of claim 4 referred to the “outlet vent” recited in claim 1.  One way to overcome this issue would be to always refer to the “outlet vent” of claim 1 as a “first outlet vent”.  
Claim 5 recites “the outlet vent”, but it is not clear if this language refers to the “outlet vent” of claim 1 or the “second outlet vent” of claim 4.  For purposes of examination, it was presumed that the phrase “the outlet vent” in claim 5 referred to the “outlet vent” recited in claim 1.  One way to overcome this issue would be to always refer to the “outlet vent” of claim 1 as a “first outlet vent”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam. 
With regard to claim 1, Chung teaches a sensor-and-air-blowing assembly for mounting a sensor on top of a vehicle (Abstract; Par. 0017-0019, 0025-0027, and 0029-0033).  Chung’s assembly comprises a housing (item 301 in Figure 3) defining an air duct (lower item 333 in Figure 3; reads on applicant’s chamber), wherein the housing comprises an air inlet through which air can enter the air duct (Par. 0018-0027).  Chung teaches having a blower (lower item 334 in Figure 3) in the air duct and in fluid communication with the air inlet of the air duct (Par. 0025-0027).  Chung teaches having a sensor mounted on a sensor mounting portion (item 302 in Figure 3) supported by the housing (Par. 0018-0027).  Chung teaches that the air duct has an outlet vent through which air blown by the blower can be ejected at a high speed, wherein the ejected high-speed air functions to reduce the pressure beside the sensor in order to protect the sensor from undesired materials such as rain and dust (Par. 0023, 0025-0027).  
Chung teaches that the purpose of the high-speed air ejected from the outlet vent of the air duct (the lower item 334 in Figure 3) is to create a low pressure area next to the sensor such that the sensor is protected from undesired materials such as rain and dust, but Chung does teach that it can be a problem if the air is not ejected from the outlet vent at a sufficient speed (Par. 0023, 0025-0027, and 0033).  Chung teaches that when the air speed is too low (such as when the sensor-comprising vehicle is driving slowly), corrective measures can be taken to increase the air speed (Par. 0033).  Chung does not teach that the outlet vent of the air duct has a variable size.  
Diehl teaches that the opening of a vent on a sensor housing of a vehicle can be selectively and controllably narrowed via a moveable plate (item 560 in Figure 5) that can move over the vent to decrease the vent’s open area (Par. 0149, 0160, and 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung such that the outlet vent of the air duct has a variable size such that the outlet vent can be selectively varied in size, wherein the size of the outlet vent can be varied using a moveable plate that can be selectively moved back-and-forth over the vent to decrease or increase the vent’s open area.  Diehl that the opening of a vent on a sensor housing of a vehicle can be selectively and controllably narrowed via a moveable plate that can move over the vent to decrease the vent’s open area, and the motivation for performing the modification would be to allow the outlet vent to be selectively changed in size using the moveable plate, wherein, for example, decreasing the outlet vent’s opening (via the plate moving over and covering a portion of the outlet vent’s opening) would advantageously increase the velocity of the air ejected from the outlet vent (in accordance with the well-known principle of fluid flow wherein narrowing an ejected outlet increases fluid flow velocity) such that a slow-driving vehicle can still have air ejected at a high-enough velocity to create the protective, low pressure region adjacent to the sensor.  Chung teaches that when the air speed is too low (such as when the sensor-comprising vehicle is driving slowly), corrective measures can be taken to increase the air speed, and this combination of Chung in view of Diehl would advantageously allow the corrective measure of decreasing the outlet vent’s size to increase the ejected air velocity to be selectively performed when, for example, the vehicle is driving too slowly to generate fast-enough air.  
The combination of Chung in view of Diehl does not recite that the air duct (the lower item 334 in Figure 3) is aimed across the sensor’s field of view.  
Chung teaches that the sensor on the sensor mounting portion can be a lidar sensor (Par. 0031).  
Ghannam teaches that a lidar sensor mounted on a vehicle can have a 360° field-of-view in order to advantageously sense the environment surrounding the vehicle (Abstract; Par. 0035 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung in view of Diehl such that the sensor is a lidar sensor that comprises a 360° field-of-view, and wherein the outlet vents of the air ducts (items 333 in Figure 3) are aimed into a portion of the field of view such that protective regions of low pressure are created adjacent to sensor surfaces of the lidar sensor.  Chung teaches that the sensor on the sensor mounting portion can be a lidar sensor, and the motivation having the lidar sensor comprise a 360° field-of-view was provided by Ghannam, who teaches that a lidar sensor mounted on a vehicle can have a 360° field-of-view in order to advantageously sense the environment surrounding the vehicle.  The motivation for having the outlet vents aimed into a portion of the 360° field-of-view was provided by Chung, who teaches that regions of low pressure created by the ejected air can advantageously protect adjacent sensor surfaces.  
With regard to claim 2, in the combination of Chung in view of Diehl in view of Ghannam developed in the rejection of claim 1, the outlet vent with the variable size comprises a moveable plate that is moveable between a first position and a second position, wherein the outlet vent has a larger size when the plate is in the first portion rather than in the second position.  
With regard to claim 8, the combination of Chung in view of Diehl in view of Ghannam does not teach that the moveable vent is arcuate.  However, Chung teaches that the outlet vent can have any suitable shape (Par. 0018).  In the combination of Chung in view of Diehl in view of Ghannam, the purpose of the outlet vent is to create a flow of high-speed air such that a protective low-pressure region is created adjacent to the sensor (Par. 0023 and 0033 of Chung), and in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the outlet vents of the air ducts are arcuate shaped because Chung teaches that outlet vents can have any suitable shape and because an arcuate-shaped outlet vent would successfully be able to discharge air in order to create a protective low-pressure region adjacent to the sensor.  
With regard to claim 9, in the combination of Chung in view of Diehl in view of Ghannam, the outlet vent’s size is variable via a moveable plate that can move across the outlet’s vent’s opening.  In the combination of Chung in view of Diehl in view of Ghannam, the outlet vent can be considered to have a fixed length because the plate does not actually ultimately change the length of the outlet vent.  Furthermore, in the combination of Chung in view of Diehl in view of Ghannam, the outlet vent can be considered to have a variable width because whichever axis of the outlet vent that the plate moves along can be considered to be a width that is varied by the progression of the plate across said axis.  
With regard to claim 10, in the combination of Chung in view of Diehl in view of Ghannam developed in the rejection of claim 1, the sensor is a lidar sensor that extends from the housing.  
Claims 11, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam.
With regard to claim 11, Chung teaches a vehicle comprising a roof and a sensor-and-air-blowing assembly for mounting a sensor on top of the roof (Abstract; Par. 0017-0019, 0025-0027, and 0029-0033).  Chung’s assembly comprises a housing (item 301 in Figure 3) defining an air duct (lower item 333 in Figure 3; reads on applicant’s chamber), wherein the housing comprises an air inlet through which air can enter the air duct (Par. 0018-0027).  Chung teaches having a blower (lower item 334 in Figure 3) in the air duct and in fluid communication with the air inlet of the air duct (Par. 0025-0027).  Chung teaches having a sensor mounted on a sensor mounting portion (item 302 in Figure 3) supported by the housing (Par. 0018-0027).  Chung teaches that the air duct has an outlet vent through which air blown by the blower can be ejected at a high speed, wherein the ejected high-speed air functions to reduce the pressure beside the sensor in order to protect the sensor from undesired materials such as rain and dust (Par. 0023, 0025-0027).  
Chung teaches that the purpose of the high-speed air ejected from the outlet vent of the air duct (the lower item 334 in Figure 3) is to create a low pressure area next to the sensor such that the sensor is protected from undesired materials such as rain and dust, but Chung does teach that it can be a problem if the air is not ejected from the outlet vent at a sufficient speed (Par. 0023, 0025-0027, and 0033).  Chung teaches that when the air speed is too low (such as when the sensor-comprising vehicle is driving slowly), corrective measures can be taken to increase the air speed (Par. 0033).  Chung does not teach that the outlet vent of the air duct has a variable size.  
Diehl teaches that the opening of a vent on a sensor housing of a vehicle can be selectively and controllably narrowed via a moveable plate (item 560 in Figure 5) that can move over the vent to decrease the vent’s open area (Par. 0149, 0160, and 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung such that the outlet vent of the air duct has a variable size such that the outlet vent can be selectively varied in size, wherein the size of the outlet vent can be varied using a moveable plate that can be selectively moved back-and-forth over the vent to decrease or increase the vent’s open area.  Diehl that the opening of a vent on a sensor housing of a vehicle can be selectively and controllably narrowed via a moveable plate that can move over the vent to decrease the vent’s open area, and the motivation for performing the modification would be to allow the outlet vent to be selectively changed in size using the moveable plate, wherein, for example, decreasing the outlet vent’s opening (via the plate moving over and covering a portion of the outlet vent’s opening) would advantageously increase the velocity of the air ejected from the outlet vent (in accordance with the well-known principle of fluid flow wherein narrowing an ejected outlet increases fluid flow velocity) such that a slow-driving vehicle can still have air ejected at a high-enough velocity to create the protective, low pressure region adjacent to the sensor.  Chung teaches that when the air speed is too low (such as when the sensor-comprising vehicle is driving slowly), corrective measures can be taken to increase the air speed, and this combination of Chung in view of Diehl would advantageously allow the corrective measure of decreasing the outlet vent’s size to increase the ejected air velocity to be selectively performed when, for example, the vehicle is driving too slowly to generate fast-enough air.  
The combination of Chung in view of Diehl does not recite that the air duct (the lower item 334 in Figure 3) is aimed across the sensor’s field of view.  
Chung teaches that the sensor on the sensor mounting portion can be a lidar sensor (Par. 0031).  
Ghannam teaches that a lidar sensor mounted on a vehicle can have a 360° field-of-view in order to advantageously sense the environment surrounding the vehicle (Abstract; Par. 0035 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung in view of Diehl such that the sensor is a lidar sensor that comprises a 360° field-of-view, and wherein the outlet vents of the air ducts (items 333 in Figure 3) are aimed into a portion of the field of view such that protective regions of low pressure are created adjacent to sensor surfaces of the lidar sensor.  Chung teaches that the sensor on the sensor mounting portion can be a lidar sensor, and the motivation having the lidar sensor comprise a 360° field-of-view was provided by Ghannam, who teaches that a lidar sensor mounted on a vehicle can have a 360° field-of-view in order to advantageously sense the environment surrounding the vehicle.  The motivation for having the outlet vents aimed into a portion of the 360° field-of-view was provided by Chung, who teaches that regions of low pressure created by the ejected air can advantageously protect adjacent sensor surfaces.  
With regard to claim 12, in the combination of Chung in view of Diehl in view of Ghannam, the outlet vent is spaced from the sensor and is thus forward of the sensor along an axis on which the sensor is forward of the sensor (Par. 0025-0027 and Figure 3 of Chung).  
With regard to claim 14, the combination of Chung in view of Diehl in view of Ghannam does not recite (in words) that the outlet vent directs air upwards.  However, the figures (Figure 1, for example) of Chung illustrate how the bottom surfaces of the air ducts are partly angled upwards, and since the later 90% length of each air duct (meaning the air duct except for the initial 10% of the air duct’s length, this initial 10% being where air enters the air duct) can be considered as part of the outlet vent of that air duct, Chung is considered to suggest (via the Figures of Chung) having the an air ducts and their outlet vents (which again, correspond to the later 90% length of each air duct) aimed to direct air upwards.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung in view of Diehl in view of Ghannam such that the air ducts are shaped as suggested in Chung’s Figures, wherein the later 90% length of each air duct comprises upwardly angled surfaces that direct air upwards by virtue of their upward angles.  The motivation for performing the modification would be that the Figures of Chung suggest as much.  If this suggested-by-Chung argument is not persuasive, here is another: Chung teaches that the point of ejecting air is to create protective, low-pressure regions adjacent to the sensor, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung in view of Diehl in view of Ghannam so as to optimize the angle at which air is ejected in order to optimize the resulting location of the protective, low-pressures areas adjacent to whatever size sensor is installed on the assembly housing.
With regard to claim 15, in the combination of Chung in view of Diehl in view of Ghannam developed in the rejection of claim 11, the sensor is a lidar sensor that extends upward from the housing.  
With regard to claim 16, in the combination of Chung in view of Diehl in view of Ghannam developed in the rejection of claim 11, the outlet vent with the variable size comprises a moveable plate that is moveable between a first position and a second position, wherein the outlet vent has a larger size when the plate is in the first portion rather than in the second position.  
With regard to claim 17, the combination of Chung in view of Diehl in view of Ghannam does not specify which axis the moveable plate moves along.  However, Chung teaches that the outlet vents have a rectangular shape (Par. 0018), and in the art of closing a rectangular opening, it is well known that a closing structure can move along a horizontal axis to successfully close a rectangular opening (MPEP 2144.03, Official Notice).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung in view of Diehl in view of Ghannam such that the moveable plate moves along a horizontal axis when moving across the outlet vent.  In the art of closing a rectangular opening, it is well known that a closing structure can move along a horizontal axis to successfully close a rectangular opening, and the motivation for performing the modification would be that such an axis of movement would successfully allow the plate to successfully perform its role of selectively covering the outlet vent.  In this combination of Chung in view of Diehl in view of Ghannam, since the plate moves along a horizontal axis, it is considered to move along a vehicle-longitudinal axis because another vehicle is structurally capable of being oriented along whatever horizontal axis is used.  
With regard to claim 18, in the combination of Chung in view of Diehl in view of Ghannam, the outlet vent’s size is variable via a moveable plate that can move across the outlet’s vent’s opening.  In the combination of Chung in view of Diehl in view of Ghannam, the outlet vent can be considered to have a fixed length along a cross-vehicle axis because the plate does not actually ultimately change a length of the outlet vent across a vehicle axis.  
The combination of Chung in view of Diehl in view of Ghannam does not specify which axis the moveable plate moves along.  However, Chung teaches that the outlet vents have a rectangular shape (Par. 0018), and in the art of closing a rectangular opening, it is well known that a closing structure can move along a horizontal axis to successfully close a rectangular opening (MPEP 2144.03, Official Notice).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung in view of Diehl in view of Ghannam such that the moveable plate moves along a horizontal axis when moving across the outlet vent.  In the art of closing a rectangular opening, it is well known that a closing structure can move along a horizontal axis to successfully close a rectangular opening, and the motivation for performing the modification would be that such an axis of movement would successfully allow the plate to successfully perform its role of selectively covering the outlet vent.  In this combination of Chung in view of Diehl in view of Ghannam, since the plate moves along a horizontal axis, it is considered to move along a vehicle-longitudinal axis because another vehicle is structurally capable of being oriented along whatever horizontal axis is used.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam as applied to claim 1 above, and further in view of U.S. 2018/0143298 by Newman.  
With regard to claim 3, the combination of Chung in view of Diehl in view of Ghannam teaches that air flows created by the assembly can be adjusted for different types of sensors that can be installed on the housing (Par. 0021 of Chung), and the combination of Chung in view of Diehl in view of Ghannam teaches that the created airflows serve to generated protective, low-pressure regions adjacent to the sensor installed on the housing (Par. 0023 of Chung).
The combination of Chung in view of Diehl in view of Ghannam does not teach that the outlet vent is pivotable.
Newman teaches that an air-ejection nozzle can be pivotable relative to a vehicle’s sensor in order to optimize the ejection of air relative to the sensor (Abstract; Par. 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the outlet vents are pivotable relative to the housing, thus allowing the locations of the protective, low-pressure regions to be optimized relative to whatever sized sensor is mounted on the housing of the assembly.  Newman teaches that an air-ejection nozzle can be pivotable relative to a vehicle’s sensor in order to optimize the ejection of air relative to the sensor.  Chung teaches that air flows created by the assembly can be adjusted for different types of sensors that can be installed on the housing (Par. 0021 of Chung), and the motivation for making the outlet vents pivotable would be to allow the locations of the protective, low-pressure regions to be optimized relative to whatever sized sensor is mounted on the housing of the assembly.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam as applied to claim 11 above, and further in view of U.S. 2018/0143298 by Newman.  
With regard to claim 19, the combination of Chung in view of Diehl in view of Ghannam teaches that air flows created by the assembly can be adjusted for different types of sensors that can be installed on the housing (Par. 0021 of Chung), and the combination of Chung in view of Diehl in view of Ghannam teaches that the created airflows serve to generated protective, low-pressure regions adjacent to the sensor installed on the housing (Par. 0023 of Chung).
The combination of Chung in view of Diehl in view of Ghannam does not teach that the outlet vent is pivotable.
Newman teaches that an air-ejection nozzle can be pivotable relative to a vehicle’s sensor in order to optimize the ejection of air relative to the sensor (Abstract; Par. 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the outlet vents are pivotable relative to the housing, thus allowing the locations of the protective, low-pressure regions to be optimized relative to whatever sized sensor is mounted on the housing of the assembly.  Newman teaches that an air-ejection nozzle can be pivotable relative to a vehicle’s sensor in order to optimize the ejection of air relative to the sensor.  Chung teaches that air flows created by the assembly can be adjusted for different types of sensors that can be installed on the housing (Par. 0021 of Chung), and the motivation for making the outlet vents pivotable would be to allow the locations of the protective, low-pressure regions to be optimized relative to whatever sized sensor is mounted on the housing of the assembly.  In this combination of Chung in view of Diehl in view of Ghannam, what axis the outlet vent pivots about can be considered a cross-vehicle axis because that axis can be considered to lay across a surface of the vehicle.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam as applied to claim 1 above, and further in view of U.S. 2018/0015908 by Rice.
With regard to claim 4, the combination of Chung in view of Diehl in view of Ghannam does not teach that the housing comprises a second outlet vent aimed to direct air between the air from the outlet vent and the field of view of the sensor.
Rice teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor (Par. 0055 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the housing comprises cleaning nozzles (one of which reads on applicant’s outlet vent) that aim cleaning air onto the viewing surfaces of the lidar sensor, thus causing air ejected from the cleaning nozzles to be directed across the lidar’s field of view between the lidar and the air from the variable-size outlet vent of the air duct.  The motivation for performing the modification was provided by Rice, who teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam as applied to claim 1 above, and further in view of U.S. 2018/0015908 by Rice.
With regard to claim 6, the combination of Chung in view of Diehl in view of Ghannam does not teach that the housing comprises a second outlet vent between the lidar sensor and the variable-sized outlet vent.
Rice teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor (Par. 0055 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the housing comprises a cleaning nozzle (reads on second outlet vent) between the variable-sized outlet vent and the lidar sensor, wherein the cleaning nozzle directs cleaning air onto the lidar sensor.  The motivation for adding the lidar sensor was provided by Rice, who teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor.  The motivation for having the cleaning nozzle arranged between the variable-sized vent outlet and the lidar sensor would be to prevent the sprayed cleaning air from interfering in the variable-sized vent outlet’s creation of protection, low-pressure regions.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam as applied to claim 1 above, and further in view of U.S. 2018/0015908 by Rice.
With regard to claim 7, the combination of Chung in view of Diehl in view of Ghannam does not teach that the housing comprises a second outlet vent aimed to direct air across a lens of the lidar sensor.  
Rice teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor (Par. 0055 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the housing comprises a cleaning nozzle (reads on second outlet vent) aimed to direct air across a lens in the field of view of the lidar sensor.  The motivation for the lidar sensor having a lens in its field of view was provided by the fact that a lens is a well-known viewing component of a lidar sensor and such a lens would advantageously allow a lidar sensor to successfully function, and the motivation for having a cleaning nozzle aimed to direct air across said lens was provided by Rice, who teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0386860 by Chung in view of U.S. 2020/0387174 by Diehl in view of U.S. 2019/0241158 by Ghannam as applied to claim 11 above, and further in view of U.S. 2018/0015908 by Rice.
With regard to claim 13, the combination of Chung in view of Diehl in view of Ghannam does not teach that the housing comprises a second outlet vent aimed to direct air across a lens of the lidar sensor.  
Rice teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor (Par. 0055 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chung in view of Diehl in view of Ghannam such that the housing comprises a cleaning nozzle (reads on second outlet vent) aimed to direct air across a lens in the field of view of the lidar sensor.  The motivation for the lidar sensor having a lens in its field of view was provided by the fact that a lens is a well-known viewing component of a lidar sensor and such a lens would advantageously allow a lidar sensor to successfully function, and the motivation for having a cleaning nozzle aimed to direct air across said lens was provided by Rice, who teaches that when using a lidar sensor on top of the vehicle, nozzles can advantageously be arranged to discharged pressurized air across the field of view of the lidar sensor in order to advantageously clean surfaces of the lidar sensor.  

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 5.  With regard to claim 5, the most relevant prior art is the combination of Chung in view of Diehl in view of Ghannam in view of Rice used above to reject claim 4.  The combination of Chung in view of Diehl in view of Ghannam in view of Rice fails to teach that the outlet vent partially encircles the sensor and the second outlet vent encircles the field of view of the sensor.  The reviewed prior art fails to provide motivation to modify the apparatus of Chung in view of Diehl in view of Ghannam in view of Rice to arrive at the invention recited by claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 4, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714